Exhibit 13 Contents Selected Financial Data Management's Discussion and Analysis of Financial Condition and Results of Operations Overview Forward-Looking Statements Results of Operations Liquidity and Financial Resources Contractual Commitments Capital Expenditures Off-Balance Sheet Arrangements Contingencies Regulatory Matters Risk Management Activities Critical Accounting Policies Accounting Pronouncements Issued But Not Yet Adopted Taxation Matters Environmental Matters Legal Matters Risk Factors PG&E Corporation Consolidated Statements of Income Consolidated Balance Sheets Consolidated Statements of Cash Flows Consolidated Statements of Shareholders' Equity Pacific Gas and Electric Company Consolidated Statements of Income Consolidated Balance Sheets Consolidated Statements of Cash Flows Consolidated Statements of Shareholders' Equity Notes to the Consolidated Financial Statements Note 1: Organization and Basis of Presentation Note 2: Summary of Significant Accounting Policies Note 3: Regulatory Assets, Liabilities, and Balancing Accounts Note 4: Debt Note 5: Rate Reduction Bonds Note 6: Energy Recovery Bonds Note 7: Discontinued Operations Note 8: Common Stock Note 9: Preferred Stock Note 10: Earnings Per Share Note 11: Income Taxes Note 12: Derivatives and Hedging Activities Note 13: Nuclear Decommissioning Note 14: Employee Compensation Plans Note 15: Resolution of Remaining Chapter 11 Disputed Claims Note 16: Related Party Agreements and Transactions Note 17: Commitments and Contingencies Quarterly Consolidated Financial Data (Unaudited) Management's Report on Internal Control Over Financial Reporting Report of Independent Registered Public Accounting Firm SELECTED FINANCIAL DATA 2007 2006 2005 2004(1) 2003 (in millions, except per share amounts) PG&E Corporation(2) For the Year Operating revenues $ 13,237 $ 12,539 $ 11,703 $ 11,080 $ 10,435 Operating income 2,114 2,108 1,970 7,118 2,343 Income from continuing operations 1,006 991 904 3,820 791 Earnings per common share from continuing operations, basic 2.79 2.78 2.37 9.16 1.96 Earnings per common share from continuing operations, diluted 2.78 2.76 2.34 8.97 1.92 Dividends declared per common share (3) 1.44 1.32 1.23 - - At Year-End Book value per common share(4) $ 22.91 $ 21.24 $ 19.94 $ 20.90 $ 10.16 Common stock price per share 43.09 47.33 37.12 33.28 27.77 Total assets 36,648 34,803 34,074 34,540 30,175 Long-term debt (excluding current portion) 8,171 6,697 6,976 7,323 3,314 Rate reduction bonds (excluding current portion) - - 290 580 870 Energy recovery bonds (excluding current portion) 1,582 1,936 2,276 - - Financial debt subject to compromise - 5,603 Preferred stock of subsidiary with mandatory redemption provisions - - - 122 137 Pacific Gas and Electric Company For the Year Operating revenues $ 13,238 $ 12,539 $ 11,704 $ 11,080 $ 10,438 Operating income 2,125 2,115 1,970 7,144 2,339 Income available for common stock 1,010 971 918 3,961 901 At Year-End Total assets $ 36,326 $ 34,371 $ 33,783 $ 34,302 $ 29,066 Long-term debt (excluding current portion) 7,891 6,697 6,696 7,043 2,431 Rate reduction bonds (excluding current portion) - - 290 580 870 Energy recovery bonds (excluding current portion) 1,582 1,936 2,276 - - Financial debt subject to compromise - 5,603 Preferred stock with mandatory redemption provisions - - - 122 137 (1) Financial data reflects the recognition of regulatory assets provided under the December 19, 2003 settlement agreement entered into among PG&E Corporation, Pacific Gas and Electric Company, and the California Public Utilities Commission to resolve Pacific Gas and Electric Company’s proceeding under Chapter 11 of the U.S. Bankruptcy Code.Pacific Gas and Electric Company’s reorganization under Chapter 11 became effective on April 12, 2004. (2) Matters relating to discontinued operations are discussed in the section entitled “Management's Discussion and Analysis of Financial Condition and Results of Operations” and in Note 7 of the Notes to the Consolidated Financial Statements. (3) The Board of Directors of PG&E Corporation declared a cash dividend of $0.30 per quarter for the first three quarters of 2005.In the fourth quarter of 2005, the Board of Directors increased the quarterly cash dividend to $0.33 per share.Beginning in the first quarter of 2007, the Board of Directors increased the quarterly cash dividend to $0.36 per share.See Note 8 of the Notes to the Consolidated Financial Statements. (4) Book value per common share includes the effect of participating securities.The dilutive effect of outstanding stock options and restricted stock are further disclosed in Note 10 of the Notes to the Consolidated Financial Statements. 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW PG&E Corporation, incorporated in California in 1995, is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement and transmission; and natural gas procurement, transportation and storage.PG&E Corporation became the holding company of the Utility and its subsidiaries on January 1, 1997.Both PG&E Corporation and the Utility are headquartered in San Francisco, California. The Utility served approximately 5.1 million electricity distribution customers and approximately 4.3 million natural gas distribution customers at December 31, 2007.The Utility had approximately $36.3 billion in assets at December 31, 2007 and generated revenues of approximately $13.2 billion in the twelve months ended December 31, 2007. The Utility is regulated primarily by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”).The Utility generates revenues mainly through the sale and delivery of electricity and natural gas at rates set by the CPUC and the FERC.Rates are set to permit the Utility to recover its authorized “revenue requirements” from customers.Revenue requirements are designed to allow the Utility an opportunity to recover its reasonable costs of providing utility services, including a return of, and a fair rate of return on, its investment in utility facilities (“rate base”).Changes in any individual revenue requirement affect customers' rates and could affect the Utility's revenues. This is a combined annual report of PG&E Corporation and the Utility, and includes separate Consolidated Financial Statements for each of these two entities.PG&E Corporation's Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility's Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries which the Utility is required to consolidate under applicable accounting standards and variable interest entities for which the Utility is subject to a majority of the risk of loss or gain.This combined Management's Discussion and Analysis of Financial Condition and Results of Operations of PG&E Corporation and the Utility should be read in conjunction with the Consolidated Financial Statements and the Notes to the Consolidated Financial Statements included in this annual report. Summary of Changes in Earnings per Common Share and Net Income for 2007 PG&E Corporation’s diluted earnings per common share (“EPS”) for 2007 was $2.78 per share, compared to $2.76 per share for 2006.For 2007, PG&E Corporation’s net income increased by approximately $15 million, or 2%, to $1,006 million, compared to $991 million in 2006.The increase in diluted EPS and net income for 2007 compared to 2006 is primarily due to positive regulatory outcomes, in combination with certain events that affected 2006 net income but did not recur in 2007. Net income and EPS in 2007 reflect increased revenues of $125 million associated with the Utility’s return on equity (“ROE”) on additional capital investments authorized by the CPUC in the Utility’s General Rate Case (“GRC”) effective January 1, 2007, and by the FERC in the Utility’s transmission owner (“TO”) rate case effective March 1, 2007.In addition, net income and EPS in 2007 were favorably affected on a comparative basis by approximately $18 million, the amount of an environmental remediation charge taken in 2006 as a result of changes in the California Regional Water Control Board’s imposed remediation levels.These increases were principally offset by amounts resulting from the following events that increased 2006 net income but did not recur in 2007:(1) the FERC’s approval of recovery of scheduling coordinator (“SC”) costs that the Utility began incurring in 1998 (representing a $77 million decrease in net income as compared to 2006), (2) the recovery of certain interest and litigation costs following the CPUC’s completion of a verification audit (representing a $39 million decrease in net income as compared to 2006), (3) a decrease in the amount accrued for long-term disability benefits and a tax benefit recognized in 2006 related to a tax loss carry forward (representing a $26 million decrease in net income as compared to 2006). Key Factors Affecting Results of Operations and Financial Condition PG&E Corporation’s and the Utility’s results of operations and financial condition depend primarily on whether the Utility is able to operate its business within authorized revenue requirements, timely recover its authorized costs, and earn its authorized rate of return.A number of factors have had, or are expected to have, a significant impact on PG&E Corporation's and the Utility's results of operations and financial condition, including: 3 · The Outcome of Regulatory Proceedings.The amount of the Utility’s revenues and the amount of costs that the Utility is authorized to recover from customers are primarily determined throughregulatory proceedings.The timing of CPUC and FERC decisions also affect when the Utility is able to record the authorized revenues.In March 2007, the CPUC issued a decision in the 2007 GRC, effective January 1, 2007, establishing a $4.9 billion annual revenue requirement for the Utility’s electric and natural gas distribution operations and its electric generation operations for 2007 through 2010, with authorized increases in each of 2008, 2009, and 2010.In June 2007, the FERC approved the Utility’s annual electric transmission retail revenue requirement at $674 million, effective March 1, 2007.In addition, in September 2007, the FERC accepted the Utility’s proposed electric transmission retail revenue requirement effective March 1, 2008, subject to hearing and refund, an amount that would represent a revenue increase of approximately $78 million over March 1, 2007 rates.In September 2007, the CPUC approved a multi-party settlement agreement (known as the Gas Accord IV) that establishes the Utility’s natural gas transmission and storage rates and associated revenue requirements for 2008 through 2010, with 2008 rates set at $446 million with slight escalations in each subsequent year.Finally, during 2007, the CPUC established incentive ratemaking mechanisms applicable to the California investor-owned utilities’ implementation of their energy efficiency programsfunded for the 2006-2008 and 2009-2011 program cycles.The maximum amount of incentives that the Utility could earn (and the maximum amount that the Utility could be required to reimburse customers) over the 2006-2008 program cycleis $180 million.The actual amount and timing of the financial impact will depend on the level of energy efficiency savings actually achieved over the three-year program cycle, the amount of the savings attributable to the Utility’ s energy efficiency programs, and when the applicable accounting standard for recognizing incentives or reimbursement obligations is met.The outcome of various other pending regulatory proceedings also could have a material effect on the Utility’s results of operations.(See “Regulatory Matters” below.) · Capital Structure and Return on Common Equity.In 2007, the CPUC authorized the Utility to earn a ROE of 11.35% on its electric and natural gas distribution and electric generation rate base and to maintain an authorized capital structure that included a 52% common equity component.On December 20, 2007, the CPUC authorized the Utility to earn the same ROE and maintain the same capital structure in 2008.In December 2007, Moody's Investors Service (“Moody’s”) upgraded the Utility’s credit rating to A3, thereby terminating a provision in the December 2003 settlement agreement among PG&E Corporation, the Utility, and the CPUC to resolve the Utility’s proceeding under Chapter 11 of the U.S. Bankruptcy Code (“Chapter 11 Settlement Agreement”) that had required the CPUC to authorize a minimum ROE for the Utility of 11.22% and a minimum common equity component of 52% until the Utility received a credit rating of “A3” from Moody’s or “A-” from Standard & Poor’s Ratings Service (“S&P”).(See “Liquidity and Financial Resources” below.) · The Ability of the Utility to Control Costs and Achieve Operational Efficiencies and Improved Reliability.The forecasted operating costs and capital expenditures used to set the revenue requirements authorized in the GRC reflected assumptions about future cost savings that were expected to be achieved through implementation of various initiatives intended to increase cost efficiencies, achieve operational excellence, and improve customer service.The cost of many of these initiatives is substantial, with savings expected to be realized in later years.If the actual cost savings exceed the contemplated savings, such benefits would accrue to shareholders.Conversely, to the extent that contemplated cost savings are not realized, earnings available for shareholders would be reduced.One major initiative involving new work processes, information systems and technology has resulted in significant delays and increased costs to respond to customer requests for new service, although the Utility is attempting to remedy the problems.The Utility also is undertaking a thorough review of its operating practices and procedures and, depending on the results of this review, may increase spending to address any identified issues associated with the reliability and safety of the electric and natural gas distribution systems.(See “Results of Operations – Operating and Maintenance” and “Risk Factors” below.)In addition to capital expenditures authorized to be recovered through GRC-authorized rates and FERC-authorized TO rates, the CPUC has authorized the Utility to make substantial capital expenditures to install an advanced metering infrastructure, to invest in new generation resources, and to improve existing generation facilities, as described below under “Capital Expenditures.”The Utility will incur depreciation, property tax, and interest expense associated with these capital expenditures.The Utility’s financial condition and results of operations will be impacted by its ability to manage its operating costs and capital expenditures within authorized revenues. 4 · The Amount and Timing of Debt and Equity Financing Needs.During 2007, the Utility issued $1.2 billion of long-term debt to finance capital expenditures and for working capital.(See Note 4 of the Notes to the Consolidated Financial Statements.)The Utility’s needs for additional financing in 2008 and future years will be affected by the amount and timing of capital expenditures as well as by the amount and timing of interest payments related to the remaining disputed claims made by electricity suppliers in the Utility’s proceeding under Chapter 11 of the U.S. Bankruptcy Code (“Disputed Claims”).(See Note 15 of the Notes to the Consolidated Financial Statements.)PG&E Corporation’s and the Utility’s financial condition and results of operations will be affected by the interest rates, timing, and terms and conditions of any such financing.PG&E Corporation plans to contribute equity to the Utility to maintain the Utility’s authorized capital structure.The timing and amount of these equity contributions will affect the timing and amount of any new PG&E Corporation equity issuances and/or debt issuances which, in turn, will affect PG&E Corporation’s results of operations and financial condition.(See “Liquidity and Financial Resources” below.) In addition to the key factors discussed above, PG&E Corporation’s and the Utility’s future results of operation and financial condition are subject to the risk factors discussed in detail in “Risk Factors” below. FORWARD-LOOKING STATEMENTS This combined annual report and the letter to shareholders that accompanies it contain forward-looking statements that are necessarily subject to various risks and uncertainties.These statements are based on current estimates, expectations, and projections about future events, and assumptions regarding these events and management's knowledge of facts as of the date of this report.These forward-looking statements relate to, among other matters, anticipated costs and savings associated with the Utility’s efforts to implement changes to its business processes and systems, estimated capital expenditures, estimated Utility rate base, estimated environmental remediation liabilities, estimated tax liabilities, the anticipated outcome of various regulatory and legal proceedings, future cash flows, and the level of future equity or debt issuances, and are also identified by words such as "assume," "expect," "intend," "plan," "project," "believe," "estimate," "predict," "anticipate," "aim," "may," "might," "should," "would," "could," "goal," "potential," and similar expressions.PG&E Corporation and the Utility are not able to predict all the factors that may affect future results.Some of the factors that could cause future results to differ materially from those expressed or implied by the forward-looking statements, or from historical results, include, but are not limited to: · the Utility’s ability to manage capital expenditures and operating costs within authorized levels and recover costs through rates in a timely manner; · the outcome of regulatory proceedings, including pending and future ratemaking proceedings at the CPUC and the FERC; · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; · the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative energy sources, or other reasons; · operating performance of the Utility’s DiabloCanyon nuclear generating facilities (“DiabloCanyon”), the occurrence of unplanned outages at DiabloCanyon, or the temporary or permanent cessation of operations at DiabloCanyon; · whether the Utility can maintain the cost efficiencies it has recognized from its completed initiatives to improve its business processes and customer service, improve its performance following the October 2007 implementation of new work processes and systems, and identify and successfully implement additional cost-saving measures; 5 · whether the Utility incurs substantial unanticipated expense to improve the safety and reliability of its electric and natural gas distribution systems; · whether the Utility achieves the CPUC’s energy efficiency targets and recognizes any incentives the Utility may earn in a timely manner; · the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · the impact of changing wholesale electric or gas market rules, including new rules of the California Independent System Operator (“CAISO”) to restructure the California wholesale electricity market; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; · the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit in a timely manner on favorable terms; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; and · the impact of changes in federal or state tax laws, policies, or regulations. For more information about the more significant risks that could affect the outcome of these forward-looking statements and PG&E Corporation's and the Utility's future financial condition and results of operations, see the discussion under the heading “Risk Factors” below.PG&E Corporation and the Utility do not undertake an obligation to update forward-looking statements, whether in response to new information, future events or otherwise. 6 RESULTS OF OPERATIONS The table below details certain items from the accompanying Consolidated Statements of Income for 2007, 2006, and 2005: Year ended December 31, 2007 2006 2005 (in millions) Utility Electric operating revenues $ 9,481 $ 8,752 $ 7,927 Natural gas operating revenues 3,757 3,787 3,777 Total operating revenues 13,238 12,539 11,704 Cost of electricity 3,437 2,922 2,410 Cost of natural gas 2,035 2,097 2,191 Operating and maintenance 3,872 3,697 3,399 Depreciation, amortization, and decommissioning 1,769 1,708 1,734 Total operating expenses 11,113 10,424 9,734 Operating income 2,125 2,115 1,970 Interest income 150 175 76 Interest expense (732 ) (710 ) (554 ) Other income (expense), net(1) 38 (7 ) - Income before income taxes 1,581 1,573 1,492 Income tax provision 571 602 574 Income available for common stock $ 1,010 $ 971 $ 918 PG&E Corporation, Eliminations, and Other(2) Operating revenues $ (1 ) $ - $ (1 ) Operating (gain) expenses 10 7 (1 ) Operating loss (11 ) (7 ) - Interest income 14 13 4 Interest expense (30 ) (28 ) (29 ) Other expense, net (9 ) (6 ) (19 ) Loss before income taxes (36 ) (28 ) (44 ) Income tax benefit (32 ) (48 ) (30 ) Income (loss) from continuing operations (4 ) 20 (14 ) Discontinued operations(3) - - 13 Net income (loss) $ (4 ) $ 20 $ (1 ) Consolidated Total Operating revenues $ 13,237 $ 12,539 $ 11,703 Operating expenses 11,123 10,431 9,733 Operating income 2,114 2,108 1,970 Interest income 164 188 80 Interest expense (762 ) (738 ) (583 ) Other income (expense), net(1) 29 (13 ) (19 ) Income before income taxes 1,545 1,545 1,448 Income tax provision 539 554 544 Income from continuing operations 1,006 991 904 Discontinued operations(3) - - 13 Net income $ 1,006 $ 991 $ 917 (1) Includes preferred stock dividend requirement as other expense. (2) PG&E Corporation eliminates all intercompany transactions in consolidation. (3) Discontinued operations reflect items related to its former subsidiary, National Energy & Gas Transmission, Inc (“NEGT”).See Note 7 of the Notes to the Consolidated Financial Statements for further discussion. 7 Utility The Utility's rates for electricity and natural gas services are determined based on its costs of service.The CPUC and the FERC determine the amount of “revenue requirements” that the Utility can collect to recover the Utility's reasonable operating and capital costs and earn a fair return.Revenue requirements are primarily determined based on the Utility's forecast of future costs.The CPUC also has established ratemaking mechanisms to permit the Utility to timely recover its costs to procure electricity and natural gas supplied to its customers.(See “Risk Management Activities” below.) The GRC is the primary proceeding in which the CPUC determines the amount of revenue requirements that the Utility can recover for basic business and operational costs related to its electricity and natural gas distribution and electricity generation operations.The CPUC sets revenue requirements for a rate case period based on a forecast of costs for the first, or test, year.The CPUC may authorize the Utility to receive annual increases (known as attrition adjustments) for the years between GRCs in order to avoid a reduction in earnings in those years due to, among other things, inflation and increases in invested capital.Effective January 1, 2007, the CPUC authorized the Utility to collect revenue requirements of approximately $2.9 billion for electricity distribution, approximately $1.0 billion for natural gas distribution, and approximately $1.0 billion for electricity generation operations.The CPUC also authorized attrition adjustments to authorized revenues of $125 million in 2008 and 2009, and $90 million in 2010.In addition, the decision authorizes a one-time additional adjustment of $35 million in 2009 for the cost of a second refueling outage at the Utility’s Diablo Canyon nuclear power plant. Historically, the CPUC also has conducted an annual cost of capital proceeding to determine the Utility's authorized capital structure and the authorized rate of return that the Utility may earn on its electricity and natural gas distribution and electricity generation assets.The cost of capital proceeding establishes relative weightings of common equity, preferred equity, and debt in the Utility's total authorized capital structure for a specific year.The CPUC then establishes the authorized return on each component that the Utility will collect in its authorized rates.For 2006, 2007, and 2008, the CPUC has authorized an 11.35% ROE for the Utility and a capital structure that includes a 52% common equity component.The CPUC is expected to issue a decision in April 2008 addressing proposals to replace the annual cost of capital proceeding with an annual cost of capital adjustment mechanism for 2009 through 2013.(See “Regulatory Matters – 2008 Cost of Capital Proceeding” below.) The FERC sets the Utility’s rates for electric transmission services.The primary FERC ratemaking proceeding to determine the amount of revenue requirements that the Utility can recover for its electric transmission costs and ROE is the TO rate case.A TO rate case generally sets rates for a one-year period.The Utility is typically able to charge new rates, subject to refund, before the outcome of the FERC ratemaking review process.In June 2007, the FERC approved a settlement that sets the Utility’s annual transmission retail revenue requirement at $674 million effective March 1, The Utility’s gas transmission and storage service, rates, and market structure are set by the CPUC.In September 2007, the CPUC issued a final decision approving a multi-party settlement agreement, known as the Gas Accord IV, to establish the Utility’s natural gas transmission and storage rates and associated revenue requirements for 2008 through 2010.The Gas Accord IV establishes a 2008 natural gas transmission and storage revenue requirement of $446million, with slight increases in 2009 and 2010. The Utility’s revenues for natural gas transmission services may fluctuate because most of the Utility’s intrastate natural gas transmission capacity has not been sold under long-term contracts that provide for recovery of all fixed costs through the collection of fixed reservation charges.The Utility’s actual revenues for natural gas transmission service are based on actual volumes sold, accordingly, natural gas transmission service revenues are subject to volumetric risk.(See the “Natural Gas Transportation and Storage” section in “Risk Management Activities” below.) The Utility is also authorized to collect revenue requirements from customers to fund public purpose, demand response, and energy efficiency programs, including the California Solar Initiative program and the Self-Generation Incentive program.In addition, the Utility is authorized to collect revenue requirements to recover its capital costs for projects such as new Utility-owned generation resource facilities and the installation of advanced meters for its electric and gas customers. The Utility's rates reflect the sum of individual revenue requirement components authorized by the CPUC and the FERC.Changes in any individual revenue requirement affect customers' rates and could affect the Utility's results of operations.Pending regulatory proceedings that could result in rate changes and affect the Utility's revenues are discussed below under “Regulatory Matters.”In annual true-up proceedings, the Utility requests the CPUC to authorize an adjustment to electric and gas rates to (1) reflect over- and under-collections in the Utility's major electric and gas balancing accounts, and (2) implement various other electricity and gas revenue requirement changes authorized by the CPUC and the FERC.Generally, these rate changes become effective on the first day of the following year.Balances in all CPUC-authorized accounts are subject to review, verification audit, and adjustment, if necessary, by the CPUC. The following presents the Utility's operating results for 2007, 2006, and 8 Electric Operating Revenues The Utility provides electricity to residential, industrial, and small and large commercial customers through its own generation facilities and through contracts with third parties under power purchase agreements.In addition, the Utility relies on electricity provided under long-term contracts entered into by the California Department of Water Resources (“DWR”) to meet a material portion of the Utility’s customers’ demand (“load”).The Utility’s electric operating revenues consist of amounts charged to customers for electricity generation and procurement and for electric transmission and distribution services. The following table provides a summary of the Utility's electric operating revenues: 2007 2006 2005 (in millions) Electric operating revenue $ 11,710 $ 10,871 $ 9,626 DWR pass-through revenue(1) (2,229 ) (2,119 ) (1,699 ) Total electric operating revenue $ 9,481 $ 8,752 $ 7,927 Total electricity sales (in Gigawatt hours) 64,986 64,725 61,150 (1)These are revenues collected on behalf of the DWR for electricity allocated to the Utility’s customers under contracts between the DWR and power suppliers, and are not included in the Utility's Consolidated Statements of Income. The Utility’s electric operating revenues increased by approximately $729 million, or approximately 8%, in 2007 compared to 2006 mainly due to the following factors: · Electricity procurement costs, which are passed through to customers, increased by approximately $742 million.(See “Cost of Electricity” below.) · The 2007 GRC increased 2007 base revenue requirements by approximately $231 million. · Revenues from public purpose programs, including the California Solar Initiative program, increased by approximately $141 million.(See Note 3 of the Notes to Consolidated Financial Statements.) · Electric transmission revenues increased by approximately $74 million, including an increase in revenues as authorized in the TO rate case. These increases were partially offset by the following: · Transmission revenues decreased by approximately $200 million primarily due to a decrease in the number of reliability must run (“RMR”) agreements the Utility has with the CAISO and the associated costs.During 2006, the CPUC adopted rules to implement state law requirements for California investor-owned utilities to meet resource adequacy requirements, including rules to address local transmission system reliability issues.As the utilities fulfill their responsibilities to meet these requirements, the number of RMR agreements with the CAISO and the associated costs, and the related revenues, will decline.(See “Cost of Electricity” below.) · Revenues in 2006 included approximately $136 million for recovery of SC costs the Utility incurred from April 1998 through December 2005, as ordered by the FERC.No similar amount was recognized in 2007. · Revenues in 2006 included approximately $65 million for recovery of net interest related to Disputed Claims for the period between the effective date of the Utility’s plan of reorganization under Chapter 11 in April 2004 and the first issuance of the Energy Recovery Bonds (“ERBs”) in February 2005, and for certain energy supplier refund litigation costs upon completion of the CPUC’s 2005 Annual Electric True-up verification audit.No similar amount was recognized in 2007. · Other electric operating revenues, including the recovery of a pension revenue requirement as authorized by the CPUC, decreased by approximately $58 million. The
